 

Exhibit 10.2

 

[FORM OF SALE, CONTRIBUTION AND MASTER PARTICIPATION AGREEMENT]

 



 

SALE, CONTRIBUTION AND MASTER PARTICIPATION AGREEMENT

 

 

 

 

 

by and between

 

 

 

 

 

TICC FUNDING, LLC,
as the Buyer

 

 

 

and

 

 

 

TICC CAPITAL CORP.,
as the Seller

 

 

 

October 27, 2014

 

 

 

 



 

 

TABLE OF CONTENTS

 



Page

 

Article I GENERAL 1 Section 1.1   Defined Terms. 1 Section 1.2   Other Terms. 3
Section 1.3   Computation of Time Periods. 3 Section 1.4   Interpretation. 3
Article II SALE, TRANSFER AND ASSIGNMENT 4 Section 2.1   Sale, Transfer and
Assignment. 4 Section 2.2   Purchase Price. 7 Section 2.3   Payment of Purchase
Price. 7 Section 2.4   Actions Pending Completion of Assignments of Collateral
Loans. 8 Article III CONDITIONS PRECEDENT 9 Section 3.1   Condition Precedent to
Closing and Initial Purchase. 9 Section 3.2   Conditions Precedent to all
Purchases. 9 Article IV REPRESENTATIONS AND WARRANTIES 9 Section 4.1   Seller’s
Representations and Warranties. 9 Section 4.2   Representations and Warranties
of the Seller Relating to the Agreement and the Transferred Assets. 15 Section
4.3   Representations and Warranties of the Buyer. 16 Article V COVENANTS 17
Section 5.1   Affirmative Covenants of the Seller. 17 Section 5.2   Negative
Covenants of the Seller. 21 Article VI REMOVAL OR REPLACEMENT OF WARRANTY
COLLATERAL LOANS 22 Article VII ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF
THE TRANSFERRED ASSETS 23 Section 7.1   Rights of the Buyer. 23 Section
7.2   Responsibilities of the Seller. 23 Section 7.3   Rights With Respect to
Loan Files. 24 Section 7.4   Notice to Administrative Agent and Collateral
Agent. 24 Article VIII TERM AND TERMINATION 24 Section 8.1   Purchase
Termination Events. 24 Section 8.2   Remedies. 25 Section 8.3   Survival of
Certain Provisions. 25 Article IX INDEMNIFICATION 25 Section
9.1   Indemnification by the Seller. 25

 

 

i

 



 

Section 9.2   Assignment of Indemnities. 28 Article X MISCELLANEOUS 28 Section
10.1   Amendments and Waivers. 28 Section 10.2   Notices, Etc. 28 Section
10.3   [Reserved]. 28 Section 10.4   Binding Effect; Benefit of Agreement. 29
Section 10.5   GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION TO
VENUE. 29 Section 10.6   WAIVER OF JURY TRIAL. 29 Section 10.7   Costs, Expenses
and Taxes. 29 Section 10.8   No Proceedings. 30 Section 10.9   Recourse Against
Certain Parties. 30 Section 10.10   Protection of Right, Title and Interest in
the Transferred Assets; Further Action Evidencing Purchases. 31 Section
10.11   Execution in Counterparts; Severability; Integration. 32 Section
10.12   Waiver of Setoff. 32 Section 10.13   Heading and Exhibits. 32 Section
10.14   Rights of Inspection. 32 Section 10.15   Assignment. 33 Section
10.16   No Waiver; Cumulative Remedies. 33 Section 10.17   Subordination. 33

SCHEDULES

 

SCHEDULE I Loan List

SCHEDULE II Closing Date Participations

 



ii

 

 

 

 

THIS SALE, CONTRIBUTION AND MASTER PARTICIPATION AGREEMENT (such agreement as
amended, modified, supplemented or restated from time to time, the “Agreement”)
is dated as of October 27, 2014, by and between TICC CAPITAL CORP., a Maryland
corporation, as the seller (in such capacity, the “Seller”) and TICC FUNDING,
LLC, a Delaware limited liability company, as the buyer (in such capacity, the
“Buyer”).

 

 

 

WITNESSETH:

 

WHEREAS, the Buyer desires to purchase from the Seller and the Seller desires to
sell to the Buyer certain assets originated, purchased or underwritten by the
Seller in its normal course of business, together with, among other things, the
related rights of payment thereunder and the interest of the Seller in the
Underlying Assets and other interests securing the payments to be made under
such loans.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto, intending to be legally
bound, agree as follows:

 

Article I

 


GENERAL

 

Section1.1            Defined Terms.

 

Capitalized terms used but not defined herein have the meanings provided in the
Credit and Security Agreement (as defined below). As used herein, the following
terms have the meanings provided below.

 

“Agreement”: Defined in the Preamble.

 

“Buyer”: Defined in the Preamble.

 

“Collateral Loan”: A commercial loan or a Participation with respect to a
commercial loan purchased by the Buyer pursuant to this Agreement.

 

“Credit and Security Agreement”: The Credit and Security Agreement, dated as of
October 27, 2014 among Buyer, as the borrower, each of the Lenders from time to
time party thereto, Citibank, N.A., as the administrative agent, the Bank of New
York Mellon Trust Company, National Association, as the collateral agent and
custodian, and TICC Capital Corp., as the collateral manager, as amended,
restated, supplemented or otherwise modified from time to time.

 

“Early Termination”: Defined in Section 8.1.

 

“Insolvency Laws”: The Bankruptcy Code and all other applicable liquidation,
conservatorship, bankruptcy, moratorium, rearrangement, receivership,
insolvency, reorganization, suspension of payments, or similar debtor relief
laws from time to time in effect affecting the rights of creditors generally.

 



 

 

 

 

“Insolvency Proceeding”: Any case, action or proceeding before any court or
other Governmental Authority relating to any Insolvency Event.

 

“Loan List”: The list of Collateral Loans provided by the Seller to the Buyer on
each Purchase Date and incorporated as Schedule I to this Agreement by
reference.

 

“Material Adverse Effect”: (a) With respect to the Seller, a material adverse
effect on (i) the business, assets, financial condition, operations, performance
or properties of the Seller, (ii) the validity, enforceability or collectability
of this Agreement against Seller, (iii) the rights and remedies of Buyer with
respect to matters arising under this Agreement, (iv) the ability of Seller to
perform its obligations under this Agreement, or (v) the status, existence,
perfection, priority or enforceability of Buyer’s interest in the Transferred
Assets and (b) with respect to the Buyer, a material adverse effect on (i) the
business, assets, financial condition, operations, performance or properties of
the Buyer, (ii) the validity, enforceability or collectability of this Agreement
against Buyer, (iii) the rights and remedies of Seller with respect to matters
arising under this Agreement and (iv) the ability of Buyer to perform its
obligations under this Agreement.

 

“Participation”: Defined in Section 2.4(a).

 

“Purchase”: A purchase, receipt or other acquisition by the Buyer of Transferred
Assets from the Seller pursuant to Section 2.1.

 

“Purchase Date”: Any day on which any Collateral Loan and other Transferred
Assets are acquired by the Buyer pursuant to the terms of this Agreement,
including any day on which any Collateral Loan is acquired by the Buyer in a
transaction in which the Buyer is the designee of the Seller under the
instruments of conveyance relating to such Collateral Loan.

 

“Purchase Price”: Defined in Section 2.2.

 

“Purchase Termination Event”: Defined in Section 8.1(a).

 

“Repurchase Amount”: For any Warranty Collateral Loan for which a payment or
substitution is being made pursuant to this Agreement, as of any time of
determination, the sum of (i) the greater of (a) an amount equal to the Purchase
Price paid by the Buyer for such Collateral Loan (excluding purchased accrued
interest and original issue discount) less all payments of principal received in
connection with such Warranty Collateral Loan since the date it became a
Transferred Asset and (b) the Asset Cost of such Warranty Collateral Loan, and
(ii) any accrued and unpaid interest thereon since the last Payment Date;
provided, however, that the Seller and/or the Buyer may elect to designate a
portion of the Repurchase Amount for such Warranty Collateral Loan in an amount
not to exceed the Returned Portion Limit as a return of capital to the Seller,
in its capacity as the sole member of the Buyer, and, in such event, the
Repurchase Amount payable with respect to such Warranty Collateral Loan shall be
reduced by that portion of the Repurchase Amount of such Warranty Collateral
that was so returned.

 



2

 

 

“Returned Portion Limit”: For any Warranty Collateral Loan for which a payment
or substitution is being made pursuant to this Agreement, (a) the Principal
Balance of such Warranty Collateral Loan less (b) the result of (i) the Asset
Cost for such Warranty Collateral Loan multiplied by (ii) the Advance Rate as of
the date it became a Transferred Asset.

 

“Seller”: Defined in the Preamble.

 

“Substituted Collateral Loan”: Any Warranty Collateral Loan with respect to
which the Seller has substituted in a replacement Collateral Loan pursuant to
Article VI.

 

“Transferred Assets”: Defined in Section 2.1(a).

 

“Underlying Assets”: With respect to a Collateral Loan, any property or other
assets designated and pledged as collateral to secure repayment of such
Collateral Loan, including, without limitation, to the extent provided for in
the relevant Underlying Loan Agreement, a pledge of the stock, membership or
other ownership interests in the related Obligor and all Proceeds from any sale
or other disposition of such property or other assets.

 

“Unmatured Purchase Termination Event”: Any event that, with the giving of
notice or the lapse of time, or both, would become a Purchase Termination Event.

 

“Warranty Event”: As to any Collateral Loan, a breach of any representation or
warranty relating to such Collateral Loan under this Agreement (other than any
representation or warranty that the Collateral Loan satisfies the criteria of
the definition of Eligible Loan) and the failure of the Buyer to cure such
breach, or cause the same to be cured, within thirty (30) days after the earlier
to occur of the Buyer’s receipt of notice thereof from the Administrative Agent
or the Buyer becoming aware thereof.

 

“Warranty Collateral Loan”: Any Collateral Loan (a) that fails to satisfy any
criteria set forth in clause (B) of the definition of Eligible Loan as of the
date of acquisition of such Loan, or (b) with respect to which a Warranty Event
has occurred.

 

Section1.2            Other Terms.

 

All accounting terms used but not specifically defined herein shall be construed
in accordance with GAAP. All terms used in Article 9 of the UCC in the State of
New York, and used but not specifically defined herein, are used herein as
defined in such Article 9.

 

Section1.3            Computation of Time Periods.

 

Unless otherwise stated in this Agreement, in the computation of a period of
time from a specified date to a later specified date, the word “from” means
“from and including” and the words “to” and “until” each mean “to but
excluding.”

 

Section1.4            Interpretation.

 

In this Agreement, unless a contrary intention appears:

 



3

 

 

 

(i)                 the singular number includes the plural number and vice
versa;

 

(ii)               reference to any Person includes such Person’s successors and
assigns but, if applicable, only if such successors and assigns are permitted by
this Agreement;

 

(iii)             reference to any gender includes each other gender;

 

(iv)             reference to day or days without further qualification mean
calendar days;

 

(v)               reference to any time means New York City, New York time;

 

(vi)             reference to any agreement (including any Facility Document),
document or instrument means such agreement, document or instrument as amended,
modified, supplemented, restated or replaced and in effect from time to time in
accordance with the terms thereof and, if applicable, the terms of the other
Facility Documents, and reference to any promissory note includes any promissory
note that is an extension or renewal thereof or a substitute or replacement
therefor;

 

(vii)           reference to any delivery or transfer to the Custodian with
respect to the Collateral in this Agreement means delivery or transfer to the
Custodian for the benefit of the Collateral Agent on behalf of the Secured
Parties;

 

(viii)         reference to “including” means “including, without limitation”;
and

 

(ix)             reference to any Applicable Law means such Applicable Law as
amended, modified, codified, replaced or reenacted, in whole or in part, and in
effect from time to time, including rules and regulations promulgated
thereunder, and reference to any Section or other provision of any Applicable
Law means that provision of such Applicable Law from time to time in effect and
constituting the substantive amendment, modification, codification, replacement
or reenactment of such Section or other provision.

 

Article II

 


SALE, TRANSFER AND ASSIGNMENT

 

Section2.1            Sale, Transfer and Assignment.

 

(a)                On the terms and subject to the conditions set forth in this
Agreement (including the conditions to Purchase set forth in Article III), on
each Purchase Date, the Seller hereby sells, transfers, assigns, sets over and
otherwise conveys to the Buyer, and the Buyer hereby purchases and takes from
the Seller, in its capacity as lender of record, all right, title and interest
(whether now existing, owned or hereafter acquired or arising and wherever
located) of the Seller, in the property identified in clauses (i) through (iii)
below and other property consisting of, arising out of, or related to any of the
following (but excluding any such property constituting Excluded Amounts that
are for the account of Seller) (collectively, the “Transferred Assets”):

 



4

 

 

 

(i)                 The Collateral Loans identified by the Seller as of the
initial Purchase Date which are listed on the Loan List attached hereto,
including for the avoidance of doubt any Participations of Collateral Loans
which are listed on Schedule II attached hereto (pending the effectiveness of
the assignment thereof in accordance with Section 2.4), and the Collateral Loans
identified by the Seller as of any additional Purchase Date which are listed on
an updated Loan List delivered on such Purchase Date and agreed to by the Buyer
(which updated Loan List, upon satisfaction of the conditions to Purchase set
forth in Article III shall be incorporated herein by reference, without any
further action by the parties hereto), together with all monies due or to become
due in payment of such Collateral Loans on and after the applicable Purchase
Date, including all Collections;

 

(ii)               all Underlying Loan Agreements, Underlying Notes and Related
Documents (including, without limitation, any participation or assignment
agreements or any similar agreements related thereto) with respect to the
Collateral Loans (including for the avoidance of doubt any Participations)
referred to in clause (i) above;

 

(iii)             all Liens, property, guaranties, supporting obligations
,insurance and other agreements or arrangements of whatever character from time
to time supporting or securing payment of any of the foregoing; and

 

(iv)             all income and Proceeds of the foregoing.

 

Without limiting the foregoing, the term “Transferred Assets” (i) shall, for all
purposes of this Agreement, be deemed to include any Collateral Loan (including
for the avoidance of doubt any Participation with respect thereto) acquired by
the Buyer in a transaction in which the Buyer is the designee of the Seller
under the instruments of conveyance relating to the applicable Collateral Loan
(including for the avoidance of doubt any Participation with respect thereto),
subject in each case to the terms of this Agreement (including the
representations, warranties, covenants and indemnities of the Seller set forth
herein) and (ii) shall include only the rights and obligations of the Seller in
its capacity as lender of record and only with respect to the Collateral Loans
described on the Loan List (and shall exclude any rights or obligations (i) as
administrative agent for any Collateral Loan and (ii) as lender under any loan
not included in the Loan List).

 

(b)               The Seller, in connection with each delivery of an updated
Loan List hereunder relating to any Transferred Assets to be purchased on any
Purchase Date, shall be deemed to have certified, and hereby does certify, with
respect to such Transferred Assets to be purchased by the Buyer on such day,
that its representations and warranties contained in Article IV are true and
correct on and as of such day, with the same effect as though made on and as of
such day and that no Purchase Termination Event or Unmatured Purchase
Termination Event has occurred. The Seller and the Buyer acknowledge that the
representations and warranties of the Seller in Article IV will run to and be
for the benefit of the Collateral Agent on behalf of the Secured Parties, and
the Collateral Agent on behalf of the Secured Parties may enforce, directly
without joinder of the Buyer, the repurchase obligations of the Seller with
respect to breaches of certain of the representations and warranties set forth
herein.

 



5

 

 

 

(c)                Except as specifically provided in this Agreement, the sale
and purchase of Transferred Assets under this Agreement shall be without
recourse to the Seller; it being understood that the Seller shall be liable to
the Buyer for all representations, warranties, covenants and indemnities made by
the Seller pursuant to the terms of this Agreement.

 

(d)               Except for future funding obligations under any Transferred
Assets, the Buyer, the Collateral Agent, the Administrative Agent, each Lender
and the other Secured Parties shall not have any obligation or liability to any
Obligor (including any obligation to perform any of the obligations of the
Seller (including any obligation with respect to any other related agreements)).
Except as set forth in the immediately preceding sentence, no such obligation or
liability is intended to be assumed by the Buyer, the Collateral Agent, the
Administrative Agent, the Lenders or the Secured Parties, and any such
assumption is expressly disclaimed.

 

(e)                In connection with each Purchase of Transferred Assets
hereunder, the Seller shall deliver, or cause to be delivered, to the Custodian
no later than 12:00 noon on any Purchase Date (i) the related Document Checklist
and (ii) each of the other Required Loan Documents. Promptly after each Purchase
of Transferred Assets hereunder, the Seller shall deliver, or cause to be
delivered, to the Collateral Agent with a copy to the Custodian and the
Administrative Agent a properly completed Trade Confirmation, if any, on which
the Custodian may conclusively rely without further inquiry or investigation,
and shall deliver to the Custodian the Loan Files for such Transferred Assets.

 

(f)                In connection with the transfers contemplated by this
Agreement, the Seller hereby grants to each of the Buyer, the Collateral Agent
and the Collateral Manager an irrevocable, non–exclusive license to use, without
royalty or payment of any kind, all software used by the Seller to account for
the Transferred Assets, to the extent necessary to allow the Buyer, the
Collateral Agent or the Collateral Manager to administer the Transferred Assets,
whether such software is owned by the Seller or is owned by others and used by
the Seller under license agreements with respect thereto; provided that should
the consent of any licensor of such software be required for the grant of the
license described herein, to be effective, the Seller hereby agrees that upon
the request of the Buyer or the Collateral Agent, the Seller will use its best
reasonable efforts to obtain the consent of such third–party licensor either
before the Closing Date or as soon as possible thereafter. The license granted
hereby shall be irrevocable until the Final Maturity Date and shall terminate on
the date this Agreement terminates in accordance with its terms. The Seller
shall take such action requested by the Buyer or the Collateral Agent, from time
to time hereafter, that may be necessary or appropriate to ensure that the Buyer
has an enforceable ownership interest and that Collateral Agent (and its
assigns), for the benefit of the Secured Parties, under the Credit and Security
Agreement have an enforceable security interest in the Transferred Assets
purchased by the Buyer as contemplated by this Agreement.

 

(g)               In connection with the Purchase by the Buyer of the
Transferred Assets as contemplated by this Agreement, the Seller shall, at its
own expense, indicate clearly and unambiguously in its computer files and its
financial statements, on or prior to each Purchase Date, that such Transferred
Assets have been purchased by the Buyer in accordance with this Agreement.

 



6

 

 

 

(h)               The Seller agrees to deliver to the Buyer, the Administrative
Agent, the Collateral Agent and the Custodian on or before each Purchase Date a
computer file containing a true, complete and correct Loan List of all
Collateral Loans to be sold or otherwise conveyed hereunder on such Purchase
Date (which shall contain the related Principal Balance, Loan number (if any)
and Obligor name for each Collateral Loan) as of the related Purchase Date. Such
file or list shall be delivered to the Buyer as confidential and proprietary,
and is automatically incorporated into and made a part of this Agreement.

 

(i)                 It is the intention of the parties hereto that the
conveyance of all right, title and interest of the Seller in and to any
Transferred Assets to the Buyer as provided in this Section 2.1 shall constitute
an absolute transfer conveying good title, free and clear of any Lien (other
than Permitted Liens) and that the Transferred Assets shall not be part of the
Seller’s bankruptcy estate in the event of an Insolvency Event with respect to
the Seller. Furthermore, it is not intended that such conveyance be deemed a
pledge of the Collateral Loans and the other Transferred Assets to the Buyer to
secure a debt or other obligation of the Seller. If, however, notwithstanding
the intention of the parties, the conveyance provided for in this Section 2.1 is
determined to be a transfer for security, then this Agreement shall constitute a
“security agreement” within the meaning of Article 9 of the UCC and the Seller
shall be deemed to have granted (and hereby grants) to the Buyer a duly
perfected, first priority “security interest” within the meaning of Article 9 of
the UCC in all right, title and interest in and to the Transferred Assets, now
existing and hereafter created, to secure the prompt and complete payment of a
loan deemed to have been made in an amount equal to the aggregate Purchase Price
of the Transferred Assets together with all of the other obligations of the
Seller hereunder. The Seller and the Buyer shall file or cause to be filed a
UCC-1 financing statement naming the Seller, as debtor, the Buyer, as secured
party, and the Collateral Agent, as assignee secured party, listing all of the
Transferred Assets pledged hereunder as collateral thereunder. The Buyer shall
have, in addition to the rights and remedies which it may have under this
Agreement, all other rights and remedies provided to a secured creditor under
the UCC and other Applicable Law, which rights and remedies shall be cumulative.

 

Section2.2            Purchase Price.

 

The purchase price for each Transferred Asset sold to the Buyer by the Seller
under this Agreement shall be a dollar amount equal to the fair market value
thereof (the “Purchase Price”).

 

Section2.3            Payment of Purchase Price.

 

(a)                The Purchase Price for any Transferred Assets sold by the
Seller to the Buyer on any Purchase Date shall be paid in a combination of (i)
immediately available funds and (ii) if the Buyer does not have sufficient funds
to pay the full amount of the Purchase Price, by means of a capital contribution
by the Seller to the Buyer.

 

(b)               Notwithstanding any provision herein to the contrary, the
Seller may on any Purchase Date elect to designate all or a portion of the
Transferred Assets proposed to be transferred to the Buyer on such date as a
capital contribution to the Buyer. In such event, the cash portion of the
Purchase Price payable with respect to such transfer shall be reduced by that
portion of the Purchase Price of the Transferred Assets that was so contributed;
provided that Transferred Assets contributed to the Buyer as capital shall
constitute Transferred Assets for all purposes of this Agreement and shall be
subject to all representations, warranties, covenants and indemnities hereunder
relating to the Transferred Assets.

 



7

 

 

 

(c)                Upon the payment of the Purchase Price for any Purchase,
title to the Transferred Assets included in such Purchase shall vest in the
Buyer (subject, in the case of any Participation, to the effectiveness of the
assignment of the related Collateral Loan in accordance with Section 2.4),
whether or not the conditions precedent to such Purchase and the other covenants
and agreements contained herein were in fact satisfied; provided that the Buyer
shall not be deemed to have waived any claim it may have under this Agreement
for the failure by the Seller in fact to satisfy any such condition precedent,
covenant or agreement.

 

Section2.4            Actions Pending Completion of Assignments of Collateral
Loans.

 

(a)                With respect to the Collateral Loans identified on Schedule
II hereto, pending the receipt of any required consents to, and the
effectiveness of, the assignment of each such Collateral Loan from the Seller to
the Buyer in accordance with the applicable underlying instrument, the Seller
hereby sells to the Buyer an undivided 100% participation in such Collateral
Loan and the related Transferred Assets (each, a “Participation”). The
Participations will not include any rights that are not permitted to be
participated pursuant to the terms of the underlying instruments. Except as
specifically provided in this Agreement, such sale of the Participations shall
be without recourse to the Seller (including, without limitation, with regard to
collectability), and shall constitute an absolute sale of each such
Participation. Each of the Participations has the following characteristics: (i)
the Participation represents an undivided participating interest in 100% of the
underlying Collateral Loan and its proceeds (including Collections); (ii) the
Seller does not provide any guaranty of payments to the holder of the
Participation or other form of recourse (except as specifically provided in this
Agreement) or credit support; and (iii) the Participation represents a pass
through of all of the payments made on the Collateral Loan (including the
Collections) and will last for the same length of time as such Collateral Loan.
For the avoidance of doubt, each Participation will terminate automatically upon
the settlement of the assignment of the underlying Collateral Loan.

 

(b)               Each Party shall use commercially reasonable efforts to, as
soon as reasonably practicable after the Trade Date therefor, cause the Buyer to
become a lender under the underlying instrument with respect to the Seller’s
interest in the applicable Collateral Loan and take such action as shall be
mutually agreeable in connection therewith and in accordance with the terms and
conditions of the underlying instrument and consistent with the terms of this
Agreement.

 

(c)                Pending settlement of the assignment of a Collateral Loan in
accordance with the applicable underlying instruments, the Seller shall comply
with any written instructions provided to the Seller by or on behalf of the
Buyer with respect to voting rights to be exercised by holders of the applicable
Collateral Loan, other than with respect to any voting rights that are not
permitted to be participated pursuant to the terms of the applicable underlying
instrument (and such restrictions, requirements or prohibitions are hereby
incorporated by reference as if set forth herein).

 



8

 

 

 

Article III

 


CONDITIONS PRECEDENT

 

Section3.1            Condition Precedent to Closing and Initial Purchase.

 

The closing and initial Purchase hereunder are subject to the condition
precedent that counterparts of this Agreement executed on behalf of the Seller
shall have been delivered to the Buyer.

 

Section3.2            Conditions Precedent to all Purchases.

 

The obligations of the Buyer to Purchase the Transferred Assets from the Seller
on any Purchase Date (including the initial Purchase Date) shall be subject to
the satisfaction of the following conditions precedent:

 

(a)                all representations and warranties of the Seller contained in
Sections 4.1 and 4.2 shall be true and correct in all material respects on and
as of such date as though made on and as of such date and shall be deemed to
have been made on and as of such day;

 

(b)               the Seller shall have delivered to the Buyer a Loan List that
is true, accurate and complete in all respects as of the related Purchase Date
and the Buyer shall have consented to the Purchase of such Transferred Assets;

 

(c)                on and as of such Purchase Date, the Seller shall have
performed all of the covenants and agreements required to be performed by it on
or prior to such date pursuant to the provisions of this Agreement;

 

(d)               no Purchase Termination Event (or event which, with the
passage of time or the giving of notice, or both, would constitute a Purchase
Termination Event) shall have occurred and be continuing or would result from
such Purchase;

 

(e)                the Final Maturity Date (or, if sooner, the acceleration of
the Advances pursuant to Section 6.02(a) of the Credit and Security Agreement)
shall not have occurred;

 

(f)                no Applicable Law shall prohibit or enjoin, and no order,
judgment or decree of any federal, state or local court or governmental body,
agency or instrumentality shall prohibit or enjoin, the making of any such
Purchase by the Buyer in accordance with the provisions hereof; and

 

(g)               the Seller shall have paid all fees, costs and expenses
required to be paid by it on the applicable Purchase Date.

 

Article IV

 


REPRESENTATIONS AND WARRANTIES

 

Section4.1            Seller’s Representations and Warranties.

 

As of each Purchase Date, the Seller represents and warrants to the Buyer for
the benefit of the Buyer and each of its successors and assigns that:

 

9

 



 

(a)                Organization and Good Standing. The Seller has been duly
organized, and is validly existing as a corporation in good standing under the
laws of the State of Maryland, with all requisite corporate power and authority
to own or lease its properties and conduct its business as such business is
presently conducted, and had at all relevant times, and now has, all necessary
power, authority and legal right to acquire, own, sell, underwrite, refer,
designate and grant interests in the Transferred Assets.

 

(b)               Due Qualification. The Seller has obtained all necessary
qualifications, licenses and approvals, in all jurisdictions in which the
ownership or lease of property or the conduct of its business requires such
qualification, licenses or approvals, except where the failure to be so
qualified, licensed or approved would not have a Material Adverse Effect with
respect to the Seller.

 

(c)                Power and Authority; Due Authorization; Execution and
Delivery. The Seller (i) has all necessary corporate power, authority and legal
right to (a) execute and deliver this Agreement, (b) carry out the terms of this
Agreement, and (c) acquire, own, sell, underwrite, refer, designate and grant
interests in the Transferred Assets on the terms and conditions provided herein,
and (ii) has duly authorized by all necessary corporate action the execution,
delivery and performance of this Agreement and the acquisition, sale,
underwriting, referral, designation and grant of an interest in the Transferred
Assets on the terms and conditions herein provided. This Agreement has been duly
executed and delivered by the Seller.

 

(d)               Binding Obligation. This Agreement constitutes a legal, valid
and binding obligation of the Seller enforceable against the Seller in
accordance with its respective terms, except as such enforceability may be
limited by Insolvency Laws and by general principles of equity (whether
considered in a suit at law or in equity).

 

(e)                No Violation. The consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Seller’s Constituent Documents or any contractual obligation of the Seller,
(ii) result in the creation or imposition of any Lien upon any of the Seller’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement, or (iii) violate any Applicable Law.

 

(f)                No Proceedings. There is no litigation, proceeding or
investigation pending or, to the best knowledge of the Seller, threatened
against the Seller, before any Governmental Authority (i) asserting the
invalidity of this Agreement, (ii) seeking to prevent the consummation of any of
the transactions contemplated by this Agreement or (iii) seeking any
determination or ruling that could reasonably be expected to have a Material
Adverse Effect with respect to the Seller.

 



10

 

 

 

(g)               All Consents Required. All approvals, authorizations,
consents, orders, licenses or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Seller of this Agreement have been obtained.

 

(h)               Bulk Sales. The execution, delivery and performance of this
Agreement and the transactions contemplated hereby do not require compliance
with any “bulk sales” act or similar law by the Seller.

 

(i)                 Solvency. The Seller is not the subject of any Insolvency
Proceedings or Insolvency Event. The transactions under this Agreement do not
and will not render the Seller not Solvent.

 

(j)                 Taxes. The Seller has filed or caused to be filed all tax
returns that are required to be filed by it and has timely paid all Taxes due.

 

(k)               Exchange Act Compliance; Regulations T, U and X. None of the
transactions contemplated herein (including the use of the proceeds from the
sale of the Transferred Assets) will violate or result in a violation of Section
7 of the Exchange Act, or any regulations issued pursuant thereto, including
Regulations T, U and X of the Board of Governors of the Federal Reserve System,
12 C.F.R., Chapter II. The Seller does not own or intend to carry or purchase,
and no proceeds from the sale of the Transferred Assets will be used to carry or
purchase, any “margin stock” within the meaning of Regulation U or to extend
“purpose credit” within the meaning of Regulation U.

 

(l)                 Security Interest.

 

(i)                 this Agreement creates a valid and continuing security
interest (as defined in the applicable UCC) in the Transferred Assets in favor
of the Buyer and the Collateral Agent, as assignee, for the benefit of the
Secured Parties, which security interest is prior to all other Liens, and is
enforceable as such against creditors of and purchasers from the Seller;

 

(ii)               the Transferred Assets constitute “instruments”, “general
intangibles”, “certificated securities”, “uncertificated securities”, “deposit
accounts”, “investment property,” “proceeds” (each as defined in the applicable
UCC) and/or such other category of collateral under the applicable UCC as to
which the Seller has complied with its obligations under this Section 4.1(l);

 

(iii)             the Seller owns and has good and marketable title to the
Transferred Assets purchased by the Buyer hereunder on such Purchase Date, and
is transferring such Transferred Assets to the Buyer free and clear of any Lien
of any Person (other than Permitted Liens);

 

(iv)             the Seller has received all consents and approvals required by
the terms of any Collateral Loan, if any, to the sale and granting of a security
interest in the Collateral Loans hereunder to the Buyer and the Collateral Agent
as assignee, on behalf of the Secured Parties;

 



11

 

 

 

(v)               the Seller has caused the filing of all appropriate financing
statements in the proper filing office in the appropriate jurisdictions under
Applicable Law in order to perfect the security interest in the Transferred
Assets granted hereunder to the Buyer and the Collateral Agent, as assignee, on
behalf of the Secured Parties;

 

(vi)             other than the security interest granted to the Buyer pursuant
to this Agreement and the Collateral Agent, as assignee, on behalf of the
Secured Parties, pursuant to the Credit and Security Agreement and other than
security interests that are released in connection with the transfer of
Transferred Assets to the Buyer, the Seller has not pledged, assigned, sold,
granted a security interest in or otherwise conveyed any of the Transferred
Assets. The Seller has not authorized the filing of and is not aware of any
financing statements against the Seller that include a collateral description
covering the Transferred Assets other than any financing statement (A) relating
to the security interest granted to the Buyer under this Agreement and the
Collateral Agent, as assignee, on behalf of the Secured Parties under the Credit
and Security Agreement, (B) that has been terminated or for which a release or
partial release (which releases at least any collateral constituting Transferred
Assets) has been filed and/or fully and validly assigned to the Buyer on or
prior to the date hereof or the applicable Purchase Date or (C) relating to
Permitted Liens. The Seller is not aware of the filing of any judgment or tax
lien filings against the Seller with respect to, or that would attach to, any
Transferred Assets;

 

(vii)           other than in the case of Noteless Loans and Participations
(pending the effectiveness of the assignment of the related Collateral Loans in
accordance with Section 2.4), all original executed copies of each underlying
promissory note (if any) that constitutes or evidences each Collateral Loan
included in the Transferred Assets that is evidenced by a promissory note has
been, or subject to the delivery requirements contained herein, will be
delivered to the Custodian or its bailee;

 

(viii)         none of the underlying promissory notes (if any) that constitute
or evidence the Collateral Loans included in the Transferred Assets has any
marks or notations indicating that they have been pledged, assigned or otherwise
conveyed to any Person other than the Buyer (and by the Buyer to the Collateral
Agent, on behalf of the Secured Parties);

 

(ix)             with respect to Transferred Assets that constitute a
“certificated security,” if any, such certificated security has been delivered
to the Custodian, on behalf of the Collateral Agent, and, if in registered form,
has been specially indorsed to the Custodian, or in blank by an effective
indorsement or has been registered in the name of the Collateral Agent upon
original issue or registration of transfer by the Seller of such certificated
security; and

 

(x)               with respect to Transferred Assets that constitute an
“uncertificated security”, if any, the Seller has caused the Collateral Agent to
gain “control” of such Collateral pursuant to Section 8-106(c) of the applicable
UCC and such control remains effective.

 



12

 

 

 

(m)             Reports Accurate. All information, exhibits, financial
statements, documents, books, records or reports furnished or to be furnished by
the Seller to the Buyer in connection with this Agreement and the Transferred
Assets are true, complete and correct in all material respects.

 

(n)               Location of Offices. The Seller’s location (within the meaning
of Article 9 of the UCC) is Maryland. The office where the Seller keeps all the
Records is at the address of the Seller referred to in Section 10.2 hereof (or
at such other locations as to which the notice and other requirements specified
in Section 5.2(e) shall have been satisfied). The Seller’s principal place of
business is Connecticut.

 

(o)               Tradenames. The Seller has no trade names, fictitious names,
assumed names or “doing business as” names or other names under which it has
done or is doing business.

 

(p)               Sale Agreement. This Agreement together with the Required Loan
Documents are the only agreements pursuant to which the Seller sells or
otherwise transfers the Transferred Assets to the Buyer.

 

(q)               Value Given. The Buyer has given reasonably equivalent value
to the Seller in consideration for the transfer to the Buyer of the Transferred
Assets as contemplated by this Agreement (including for such purpose the portion
of the Purchase Price that is treated as a capital contribution from the Seller
to the Buyer), no such Purchase has been made for or on account of an antecedent
debt owed by the Seller to the Buyer, and no such transfer is or may be voidable
or subject to avoidance under any section of the Bankruptcy Code. The transfer
of such Transferred Assets by the Seller to the Buyer is on fair and reasonable
terms that are no less favorable than would be obtained in a comparable
arm’s-length transaction.

 

(r)                 Accounting. The Seller accounts for the transfers to the
Buyer from the Seller of interests in Transferred Assets as sales of such
Transferred Assets for consolidated accounting purposes and for legal and, where
relevant, tax purposes on its books, records and financial statements, in each
case consistent with GAAP and with the requirements set forth herein, provided
that for federal income tax reporting purposes, the Buyer is treated as a
“disregarded entity” and, therefore, the transfer of Transferred Assets by the
Seller to the Buyer hereunder will not be recognized.

 

(s)                Special Purpose Entity. The Buyer is an entity with assets
and liabilities separate and distinct from those of the Seller and any
Affiliates thereof, and the Seller hereby acknowledges that the Collateral
Agent, the Administrative Agent, the Lenders and the other Secured Parties are
entering into the transactions contemplated by the Credit and Security Agreement
in reliance upon the Buyer’s identity as a legal entity that is separate from
the Seller and from each other Affiliate of the Seller. Therefore, from and
after the date of execution and delivery of this Agreement, the Seller shall
take all reasonable steps, including all steps that the Buyer or the
Administrative Agent may from time to time reasonably request, to maintain the
Buyer’s identity as a legal entity that is separate from the Seller and from
each other Affiliate of the Seller, and to make it manifest to third parties
that the Buyer is an entity with assets and liabilities distinct from those of
the Seller and each other Affiliate thereof and not just a division of the
Seller or any such other Affiliate. Without limiting the generality of the
foregoing and in addition to the other covenants set forth herein, the Seller
shall take all reasonable steps to ensure that the Buyer has not and will not
take, refrain from taking, or fail to take (as applicable) any action described
in Section 5.05 of the Credit and Security Agreement.

 



13

 

 

 

(t)                 Confirmation from the Seller. Each of the Buyer and the
Seller is aware that the filing of a voluntary petition under the Bankruptcy
Code for the purpose of making any Transferred Assets or any other assets of the
Buyer available to satisfy claims of the creditors of the Seller would not
result in making such assets available to satisfy such creditors under the
Bankruptcy Code. The Seller will not cause the Buyer to file a voluntary
petition under the Bankruptcy Code or Insolvency Laws.

 

(u)               [Reserved]

 

(v)               ERISA. The Seller does not maintain, nor are any employees of
the Seller permitted to participate in, a Pension Plan.

 

(w)             Compliance with Law. The Seller has complied in all respects
with all Applicable Laws to which it may be subject, and no item of the
Transferred Assets contravenes any Applicable Laws.

 

(x)               Set–Off, etc. As of the related Purchase Date for a
Transferred Asset, such Transferred Asset has not been compromised, adjusted,
extended, satisfied, subordinated, rescinded, set–off or modified by the Seller
or by the Obligor thereof, and such Transferred Asset is not subject to
compromise, adjustment, extension, satisfaction, subordination, rescission,
set–off, counterclaim, defense, abatement, suspension, deferment, deduction,
reduction, termination or modification, whether arising out of transactions
concerning such Transferred Assets or otherwise, by the Seller or by the Obligor
with respect thereto, except for amendments, extension and modifications, if
any, to such Transferred Asset otherwise permitted under the Facility Documents.

 

(y)               Full Payment. As of the Purchase Date thereof, the Seller has
no actual knowledge of any fact which leads it to expect that any Transferred
Assets will not be paid in full.

 

(z)                Representations and Warranties for Benefit of the Buyer’s
Assignees: Each of the representations and warranties of the Seller contained in
this Agreement is true and correct in all material respects on the date it was
made, and the Seller hereby makes each such representation and warranty to, and
for the benefit of the Collateral Agent, the Administrative Agent, the Lenders
and the other Secured Parties as if the same were set forth in full herein.

 

(aa)            USA PATRIOT Act. Neither the Seller nor any Affiliate of the
Seller is (i) a country, territory, organization, person or entity named on an
Office of Foreign Asset Control (OFAC) list; (ii) a Person that resides or has a
place of business in a country or territory named on such lists or which is
designated as a “Non-Cooperative Jurisdiction” by the Financial Action Task
Force on Money Laundering, or whose subscription funds are transferred from or
through such a jurisdiction; (iii) a “Foreign Shell Bank” within the meaning of
the USA PATRIOT Act, i.e., a foreign bank that does not have a physical presence
in any country and that is not affiliated with a bank that has a physical
presence and an acceptable level of regulation and supervision; or (iv) a person
or entity that resides in or is organized under the laws of a jurisdiction
designated by the United States Secretary of the Treasury under Sections 311 or
312 of the USA PATRIOT Act as warranting special measures due to money
laundering concerns.

 



14

 

 

 

It is understood and agreed that the representations and warranties provided in
this Section 4.1 shall survive (x) the sale and assignment or contribution of
the Transferred Assets by the Seller to the Buyer and (y) any subsequent
transfer of the Transferred Assets by the Buyer (including its grant of a first
priority perfected security interest in, to and under the Transferred Assets
pursuant to the Credit and Security Agreement) and such representations and
warranties, may not be waived by any party hereto without the consent of the
Administrative Agent.

 

Section4.2            Representations and Warranties of the Seller Relating to
the Agreement and the Transferred Assets.

 

The Seller hereby represents and warrants to the Buyer, as of the Closing Date
and as of each Purchase Date:

 

(a)                Binding Obligation, Valid Transfer and Security Interest.
This Agreement constitutes a valid transfer to the Buyer of all right, title and
interest of the Seller in, to and under all of the Transferred Assets, free and
clear of any Lien of any Person claiming through or under the Seller or its
Affiliates, except for Permitted Liens, and subject, in the case of any
Participation, to the effectiveness of the assignment of the related Collateral
Loan in accordance with Section 2.4. If the conveyances contemplated by this
Agreement are determined to be a transfer for security, then this Agreement
constitutes a grant of a security interest in all of the Transferred Assets to
the Buyer which upon the delivery of the Required Loan Documents to the
Custodian, the crediting of Collateral Loans to the Covered Accounts and the
filing of the financing statements described in Section 2.1(i) and, in the case
of additional Collateral Loans on the applicable Purchase Date, shall be a valid
and enforceable first priority perfected security interest in all Transferred
Assets, subject only to the security interest granted to the Collateral Agent,
on behalf of the Secured Parties, pursuant to the Credit and Security Agreement.
Neither the Seller nor any Person claiming through or under Seller shall have
any claim to or interest in any Covered Account and if this Agreement
constitutes the grant of a security interest in such property, except for the
interest of the Seller in such property as a debtor for purposes of the UCC.

 

(b)               Eligibility of Transferred Assets. As of each Purchase Date,
(i) Schedule I and Schedule II provide an accurate and complete listing of all
the Collateral Loans and other Transferred Assets hereunder as of such Purchase
Date and the information contained therein with respect to the identity of such
Collateral Loans and other Transferred Assets and the amounts owing thereunder
is true and correct as of the related Purchase Date, (ii) each such Collateral
Loan is an Eligible Loan as of its Purchase Date, (iii) the Buyer owns all
right, title and interest in and to each such Transferred Asset, free and clear
of any Lien of any Person (other than Liens released in connection with the sale
of such Transferred Asset to the Buyer and the security interest granted to the
Collateral Agent, on behalf of the Secured Parties, pursuant to the Credit and
Security Agreement) and in compliance with all Applicable Laws, (iv) with
respect to each such Transferred Asset, all consents, licenses, approvals or
authorizations of or registrations or declarations of any Governmental Authority
or any Person required to be obtained, effected or given in connection with the
transfer of an ownership interest in such Transferred Assets to the Buyer have
been duly obtained, effected or given and are in full force and effect (other
than, in the case of any Participation, the effectiveness of the assignment of
the related Collateral Loan in accordance with Section 2.4), and (v) the
representations and warranties set forth in Section 4.2(a) are true and correct
with respect to each Transferred Asset.

 



15

 

 

 

(c)                No Fraud. Each Collateral Loan was originated without any
fraud or material misrepresentation by the Seller or, to the best of the
Seller’s knowledge, on the part of the Obligor.

 

It is understood and agreed that the representations and warranties provided in
this Section 4.2 shall survive (x) the sale and assignment or contribution of
the Transferred Assets by the Seller to the Buyer and (y) any subsequent
transfer of the Transferred Assets by the Buyer (including its grant of a
perfected security interest in, to and under the Transferred Assets pursuant to
the Credit and Security Agreement which, shall be a first priority security
interest) and such representations and warranties, may not be waived by any
party hereto without the consent of the Administrative Agent.

 

Section4.3            Representations and Warranties of the Buyer.

 

The Buyer hereby represents and warrants to the Seller, as of the Closing Date
and as of each Purchase Date, that:

 

(a)                Organization and Good Standing. The Buyer has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with all requisite power and
authority to own or lease its properties and conduct its business as such
business is presently conducted, and had at all relevant times, and now has, all
necessary power, authority and legal right to acquire and own the Transferred
Assets.

 

(b)               Due Qualification. The Buyer is duly qualified to do business
and is in good standing as a limited liability company, and has obtained all
necessary qualifications, licenses and approvals in all jurisdictions in which
the ownership or lease of property or the conduct of its business requires such
qualifications, licenses or approvals, except where the failure to be so
qualified, licensed or approved would not have a Material Adverse Effect with
respect to the Buyer.

 

(c)                Power and Authority; Due Authorization; Execution and
Delivery. The Buyer (i) has all necessary limited liability company power,
authority and legal right to (a) execute and deliver this Agreement, (b) carry
out the terms of this Agreement, and (ii) has duly authorized by all necessary
limited liability company action the execution, delivery and performance of this
Agreement and the purchase of the Transferred Assets on the terms and conditions
herein provided. This Agreement has been duly executed and delivered by the
Buyer.

 

(d)               Binding Obligation. This Agreement constitutes a legal, valid
and binding obligation of the Buyer enforceable against the Buyer in accordance
with its terms, except as such enforceability may be limited by Insolvency Laws
and by general principles of equity (whether considered in a suit at law or in
equity).

 



16

 

 

 

(e)                No Violation. The consummation of the transactions
contemplated by this Agreement and the fulfillment of the terms hereof will not
(i) conflict with, result in any breach of any of the terms and provisions of,
or constitute (with or without notice or lapse of time or both) a default under,
the Buyer’s Constituent Documents or any contractual obligation of the Buyer,
(ii) result in the creation or imposition of any Lien (other than the security
interest granted to the Buyer pursuant to this Agreement and the security
interest granted to the Collateral Agent, on behalf of the Secured Parties,
pursuant to the Credit and Security Agreement) upon any of the Buyer’s
properties pursuant to the terms of any such contractual obligation, other than
this Agreement, or (iii) violate any Applicable Law.

 

(f)                No Proceedings. There is no litigation, proceeding or
investigation pending or, to the best knowledge of the Buyer, threatened against
the Buyer, before any Governmental Authority (i) asserting the invalidity of
this Agreement, (ii) seeking to prevent the consummation of any of the
transactions contemplated by this Agreement or (iii) seeking any determination
or ruling that could reasonably be expected to have Material Adverse Effect with
respect to the Buyer.

 

(g)               All Consents Required. All approvals, authorizations,
consents, orders, licenses or other actions of any Person or of any Governmental
Authority (if any) required for the due execution, delivery and performance by
the Buyer of this Agreement have been obtained.

 

(h)               Value Given. The Buyer has given reasonably equivalent value
to the Seller as consideration for the transfer to the Buyer of such Transferred
Assets as contemplated by this Agreement, no such transfer has been made for or
on account of an antecedent debt owed by the Seller or any such other Person to
the Buyer, and no such transfer is or may be voidable or subject to avoidance as
to the Buyer under any section of the Bankruptcy Code. The transfer of such
Transferred Assets by the Seller to the Buyer is on fair and reasonable terms
that are no less favorable than would be obtained in a comparable arm’s-length
transaction.

 

Article V

 


COVENANTS

 

Section5.1            Affirmative Covenants of the Seller.

 

From the date hereof until the Final Maturity Date:

 

(a)                Compliance with Laws. The Seller will comply in all material
respects with all Applicable Laws, including those with respect to the
Transferred Assets or any part thereof, except for instances of non-compliance
that could not reasonably be expected to have a Material Adverse Effect with
respect to the Seller.

 

(b)               Preservation of Corporate Existence. The Seller will preserve
and maintain its corporate existence, rights, franchises and privileges in the
jurisdiction of its incorporation, and qualify and remain qualified in good
standing as a foreign corporation in each jurisdiction where the failure to
preserve and maintain such existence, rights, franchises, privileges and
qualification has had, or could reasonably be expected to have, a Material
Adverse Effect with respect to the Seller.

 



17

 

 

 

(c)                Performance and Compliance with Transferred Assets. The
Seller will, at its expense, timely and fully perform and comply with all
provisions, covenants and other promises required to be observed by it under the
Transferred Assets and all other agreements related to such Transferred Assets.

 

(d)               [Reserved].

 

(e)                Protection of Interest in Transferred Assets. All Transferred
Assets acquired by the Buyer from the Seller will be acquired pursuant to and in
accordance with the terms of this Agreement and the Required Loan Documents and
the Seller will, (i) at its expense take all action necessary to perfect,
protect and more fully evidence the Buyer’s or its assignee’s ownership of or
security interest in such Transferred Assets free and clear of any Lien other
than Permitted Liens, including (A) filing and maintaining (at its expense)
effective financing statements against the Seller, in all necessary or
appropriate filing offices, and filing continuation statements, amendments or
assignments with respect thereto in such filing offices, and (B) executing or
causing to be executed such other instruments or notices as may be necessary or
appropriate, and (ii) take all additional action that the Buyer and the
Collateral Agent may reasonably request to perfect, protect and more fully
evidence the respective interests of the parties to this Agreement in the
Transferred Assets.

 

(f)                Deposit of Collections. The Seller will instruct the
administrative agent under each Transferred Asset or the applicable Obligors
thereof if no administrative agent exists to make all payments relating to all
Transferred Assets directly to the applicable Covered Account. In the event any
payments relating to any Transferred Assets are remitted directly to the Seller
or any Affiliate of the Seller, the Seller will remit such payments (or will
cause all such payments to be remitted) directly to the applicable Covered
Account within two (2) Business Days following receipt thereof, and, at all
times prior to such remittance, the Seller will itself hold or, if applicable,
will cause such payments to be held in trust for the exclusive benefit of the
Buyer and the Secured Parties.

 

(g)               Purchase Termination Events. The Seller will provide the
Buyer, the Collateral Agent and the Administrative Agent with prompt written
notice of the occurrence of each Purchase Termination Event and each Unmatured
Purchase Termination Event of which the Seller has knowledge or has received
notice. In addition, no later than two (2) Business Days following the Seller’s
knowledge or notice of the occurrence of any Purchase Termination Event or
Unmatured Purchase Termination Event, the Seller will provide to the Buyer, the
Collateral Agent and the Administrative Agent a written statement of the
Responsible Officer handling financial matters of the Seller setting forth the
details of such event and the action that the Seller proposes to take with
respect thereto.

 

(h)               Taxes. The Seller will file and pay any and all Taxes required
to meet its obligations with respect thereto under this Agreement.

 

 

18

 



 

(i)                 Adverse Claims. The Seller will not create, or participate
in the creation of, or permit to exist, any Liens in relation to the Collection
Account.

 

(j)                 Notices. The Seller will furnish to the Buyer, the
Collateral Agent and the Administrative Agent:

 

(i)                 Representations and Warranties. Forthwith upon receiving
knowledge of the same, but in any event no later than 10 Business Days after
receiving such knowledge of the same, the Seller shall notify the Buyer, the
Collateral Agent and the Administrative Agent if any representation or warranty
set forth in Section 4.1 was incorrect at the time it was given or deemed to
have been given and at the same time deliver to the Buyer, the Collateral Agent
and the Administrative Agent a written notice setting forth in reasonable detail
the nature of such facts and circumstances. In particular, but without limiting
the foregoing, the Seller shall notify the Buyer, the Collateral Agent and the
Administrative Agent in the manner set forth in the preceding sentence before
any Purchase Date of any facts or circumstances within the knowledge of the
Seller which would render any of the said representations and warranties untrue
at the date when such representations and warranties were made or deemed to have
been made; and

 

(ii)               Notice of Material Events. Promptly upon becoming aware
thereof, but in any event no later than 10 Business Days after becoming aware
thereof, notice of any other event or circumstances that, in the reasonable
judgment of the Seller, is likely to have a Material Adverse Effect with respect
to Seller.

 

(k)               [Reserved].

 

(l)                 Separate Identity. The Seller acknowledges that the
Collateral Agent, the Administrative Agent, the Lenders and the other Secured
Parties are entering into the transactions contemplated by this Agreement and
the Credit and Security Agreement in reliance upon the Buyer’s identity as a
legal entity that is separate from the Seller and each other Affiliate of the
Seller. Accordingly, from and after the date of execution and delivery of this
Agreement, the Seller will take all reasonable steps, including all steps that
the Buyer, the Collateral Agent or the Administrative Agent may from time to
time reasonably request, to maintain the Buyer’s identity as a legal entity that
is separate from the Seller and each other Affiliate of the Seller and to make
it manifest to third parties that the Buyer is an entity with assets and
liabilities distinct from those of the Seller and each other Affiliate thereof
and not just a division of the Seller or any such other Affiliate. Without
limiting the generality of the foregoing and in addition to the other covenants
set forth herein, the Seller agrees that:

 

(i)                 the Seller will take all other actions necessary on its part
to ensure that the Buyer is at all times in compliance with Section 5.05 of the
Credit and Security Agreement;

 

(ii)               the Seller shall maintain corporate records and books of
account separate from those of the Buyer;

 

(iii)             the annual financial statements of the Seller shall disclose
the effects of the Seller’s transactions in accordance with GAAP and the annual
financial statements of the Seller shall note that the assets of the Buyer,
including the Transferred Assets, are not available to pay creditors of the
Seller or any other Affiliate of the Seller;

 



19

 

 

 

(iv)             the resolutions, agreements and other instruments underlying
the transactions described in this Agreement shall be continuously maintained by
the Seller as official records;

 

(v)               the Seller shall maintain an arm’s–length relationship with
the Buyer and will not hold itself out as being liable for the debts of the
Buyer;

 

(vi)             the Seller shall keep its assets and its liabilities wholly
separate from those of the Buyer; and

 

(vii)           the Seller will avoid the appearance, and promptly correct any
known misperception of any of the Seller’s creditors, that the assets of the
Buyer are available to pay the obligations and debts of the Seller.

 

(m)             Cooperation with Requests for Information or Documents. The
Seller will cooperate fully with all reasonable requests of the Buyer regarding
the provision of any information or documents, necessary or desirable, including
the provision of such information or documents in electronic or machine–readable
format, to allow each of the Buyer and its assignees to carry out their
responsibilities under the Facility Documents.

 

(n)               Payment Performance and Discharge of Obligations. The Seller
will pay, perform and discharge all of its obligations and liabilities,
including all taxes, assessments and governmental charges upon its income and
properties, when due, the non–payment, performance or discharge of which would
reasonably be expected to have a Material Adverse Effect with respect to the
Seller, unless and only to the extent that such obligations, liabilities, taxes,
assessments and governmental charges shall be contested in good faith and by
appropriate proceedings and that, to the extent required by GAAP, proper and
adequate book reserves relating thereto are established by the Seller and then
only to the extent that a bond is filed in cases where the filing of a bond is
necessary to avoid the creation of a Lien against any of its properties.

 

(o)               Copies of Other Information. The Seller will deliver to the
Buyer, the Collateral Agent and the Administrative Agent promptly, from time to
time, such other information, documents, records or reports respecting the
Transferred Assets or the conditions or operations, financial or otherwise, of
the Seller as the Buyer, the Collateral Agent or the Administrative Agent may
from time to time reasonably request in order to perform their obligations
hereunder or under any other Facility Document or to protect the interests of
the Buyer, the Administrative Agent, the Collateral Agent and the Secured
Parties under or as contemplated by this Agreement and the other Facility
Documents.

 

(p)               Mergers, Acquisitions, Sales, etc.

 

(i)                 Any Person into which the Seller may be merged or
consolidated, or any Person resulting from such merger or consolidation to which
the Seller is a party, or any Person succeeding by acquisition or transfer to
substantially all of the assets and the business of the Seller shall be the
successor to the Seller hereunder, without execution or filing of any paper or
any further act on the part of any of the parties hereto, notwithstanding
anything herein to the contrary.

 



20

 

 

 

(ii)               The merger or consolidation of the Seller or transfer of
substantially all of its assets and its business as described in this Section
5.1(p), shall not be effected unless the Seller shall have provided 30 days’
prior written notice thereof to the Administrative Agent, the Collateral Agent
and the Custodian and the Administrative Agent shall have consented thereto in
accordance with Section 14.07 of the Credit and Security Agreement.

 

Section5.2            Negative Covenants of the Seller.

 

From the date hereof until the Final Maturity Date:

 

(a)                Loans Not to be Evidenced by Instruments. The Seller will
take no action (and will not cause Collateral Manager to take any action) to
cause any Collateral Loan that is not, as of the related Purchase Date,
evidenced by an Instrument, to be so evidenced except in connection with the
enforcement or collection of such Collateral Loan or unless such Instrument is
promptly delivered to the Custodian, together with an Indorsement in blank, as
collateral security for such Collateral Loan.

 

(b)               Security Interests. Except as otherwise permitted herein, and
in the Credit and Security Agreement, the Seller will not and will not cause or
permit the Buyer to sell, pledge, assign or transfer to any other Person, or
grant, create, incur, assume or suffer to exist any Lien on any Transferred
Assets, whether now existing or hereafter acquired or any interest, therein. The
Seller will promptly notify the Buyer, the Collateral Agent, the Administrative
Agent and the Custodian of the existence of any Lien other than as permitted in
the immediately preceding sentence on any Transferred Assets and the Seller
shall defend the right, title and interest of the Buyer, and the Collateral
Agent for the benefit of the Secured Parties, in, to and under the Transferred
Assets against all claims of third parties; provided that nothing in this
Section 5.2(b) shall prevent or be deemed to prohibit the Seller from suffering
to exist Permitted Liens upon any of the Transferred Assets and Liens permitted
in the immediately preceding sentence.

 

(c)                Change of Name or Location of Loan Files. The Seller shall
not change its name, move the location of its principal place of business and
chief executive office, change the offices where it keeps the records from the
location referred to in Section 10.2, or change the jurisdiction of its
incorporation, unless the Seller has given at least 30 days’ prior written
notice to the Buyer, the Custodian, the Collateral Agent and the Administrative
Agent and has taken all actions required under the UCC of each relevant
jurisdiction in order to continue the first priority perfected security interest
of the Buyer and the Collateral Agent, for the benefit of the Secured Parties,
in the Transferred Assets.

 

(d)               Accounting of Purchases. The Seller will not account for or
treat (whether in financial statements or otherwise) the transactions
contemplated hereby in any manner other than as a sale or contribution of the
Transferred Assets by the Seller to the Buyer; provided that for federal income
tax reporting purposes, the Buyer is treated as a “disregarded entity” and,
therefore, the transfer of Transferred Assets by the Seller to the Buyer
hereunder will not be recognized; and provided, further, that nothing shall
prevent Seller from showing the Transferred Assets as consolidated assets of the
Seller and its consolidated subsidiaries on Seller’s consolidated financial
statements.

 



21

 

 

 

(e)                Constituent Documents. The Seller will not cause or permit
the Buyer to amend, modify, waive or terminate any provision the Buyer’s
Constituent Documents except in accordance with the Credit and Security
Agreement.

 

(f)                Changes in Payment Instructions to Obligors. The Seller will
not add or terminate any Covered Account or make any change in its instructions
to the administrative agent under each Transferred Asset or the applicable
Obligors thereof if no administrative agent exists, regarding payments to be
made with respect to the Transferred Assets to any Covered Account, unless the
Administrative Agent has consented to such addition, termination or change
(which consent shall not be unreasonably withheld).

 

(g)               Extension or Amendment of Transferred Assets. Except as
otherwise permitted under the Credit and Security Agreement, the Seller will not
extend, amend or otherwise modify the terms of any Transferred Assets (including
the Underlying Assets).

 

Article VI

 


REMOVAL OR REPLACEMENT OF WARRANTY COLLATERAL LOANS

 

If on any day a Collateral Loan is (or becomes) a Warranty Collateral Loan, no
later than five (5) Business Days following the earlier of knowledge by the
Seller of such Collateral Loan becoming a Warranty Collateral Loan or receipt by
the Seller from the Buyer of written notice thereof, the Seller shall either:
(a) make a deposit to the Collection Account in immediately available funds in
an amount equal to the sum of (i) the Repurchase Amount of such Collateral Loan
at such time, (ii) any expenses or fees with respect to such Collateral Loan and
(iii) costs and damages incurred by the Administrative Agent or by any Lender in
connection with any violation by such Collateral Loan of any Applicable Law; or
(b) substitute for such Warranty Collateral Loan a Substituted Collateral Loan
so long as, in each case, (1) no Event of Default has occurred and is continuing
and, immediately after giving effect to such substitution, no Default or Event
of Default shall have occurred, (2) such Substituted Collateral Loan is an
Eligible Loan, (3) all applicable conditions precedent set forth in Section 3.2
have been satisfied with respect to each Substituted Collateral Loan to be
acquired by the Borrower in connection with such substitution, and (4) the
Borrowing Base Test shall be satisfied immediately after giving effect to such
substitution. In either of the foregoing instances, the Seller may (in its
discretion) accept retransfer of each such Warranty Collateral Loan and any
related Underlying Assets. Upon the transfer of each Warranty Collateral Loan,
the Buyer shall (if and when the Seller elects to accept the retransfer of such
Warranty Collateral Loan or directs the Buyer to transfer such Collateral Loan
to a third party) automatically and without further action be deemed to
transfer, assign and set-over to or at the direction of the Seller, without
recourse, representation or warranty, all the right, title and interest of the
Buyer in, to and under such Warranty Collateral Loan and all future monies due
or to become due with respect thereto, the Underlying Assets, all Proceeds of
such Warranty Collateral Loan, all rights to security for any such Warranty
Collateral Loan, and all Proceeds and products of the foregoing. The Buyer shall
(if and when the Seller elects to accept the retransfer of such Warranty
Collateral Loan or directs the Buyer to transfer such Collateral Loan to a third
party), at the request and sole expense of the Seller, execute such documents
and instruments of transfer, assignment and release as may be prepared by the
Seller and take other such actions as shall reasonably be requested by the
Seller to effect the transfer of such Warranty Collateral Loan pursuant to this
Article VI. It is understood and agreed that, with respect to a Warranty
Collateral Loan, repurchase of such Warranty Collateral Loan by the Seller (or a
third party) or substitution by the Seller of a Substitute Collateral Loan for
such Warranty Collateral Loan shall be the sole remedies available to the Buyer
and its assignees hereunder and any other beneficiary of the Buyer’s rights
hereunder (but shall not limit any claims under Section 9.1 in respect of any
Indemnified Amounts).

 



22

 

 

 

Article VII

 
ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF THE TRANSFERRED ASSETS 

 

Section7.1            Rights of the Buyer.

 

(a)                The Seller hereby authorizes the Buyer, the Collateral
Manager, the Collateral Agent and the Administrative Agent, on behalf of the
Secured Parties, and/or their respective designees or assignees to each take any
and all steps in the Seller’s name and on behalf of the Seller that the Buyer,
the Collateral Manager, the Collateral Agent and/or the Administrative Agent, on
behalf of the Secured Parties, and/or their respective designees or assignees
determine are reasonably necessary or appropriate to collect all amounts due
under any and all Transferred Assets and to enforce or protect the Buyer’s, the
Administrative Agent’s and the Collateral Agent’s, on behalf of the Secured
Parties, rights under this Agreement, including endorsing the name of the Seller
on checks and other instruments representing Collections and enforcing such
Transferred Assets.

 

(b)               Except as set forth in the Credit and Security Agreement, the
Buyer shall have no obligation to account for, replace, substitute or return any
Transferred Assets to the Seller.

 

(c)                The Buyer shall have the unrestricted right to further
assign, transfer, deliver, hypothecate, subdivide or otherwise deal with the
Transferred Assets and all of the Buyer’s right, title and interest in, to and
under this Agreement, on whatever terms the Buyer shall determine, pursuant to
the Credit and Security Agreement or otherwise.

 

(d)               The Buyer shall have the sole right to retain any gains or
profits created by buying, selling or holding the Transferred Assets and shall
have the sole risk of and responsibility for losses or damages created by such
buying, selling or holding.

 

Section7.2            Responsibilities of the Seller.

 

Notwithstanding anything to the contrary contained herein, the Seller agrees to
deliver directly to the Custodian (for the Buyer’s account), within two (2)
Business Days after receipt thereof, any Collections that it receives, in the
form so received, and agrees that all such Collections shall be deemed to be
received in trust for the Buyer and shall be maintained and segregated separate
and apart from all other funds and monies of the Seller until delivery of such
Collections to the applicable Covered Account.

 



23

 

 

 

Section7.3            Rights With Respect to Loan Files.

 

At any time when a Collateral Manager other than TICC Capital Corp. has been
designated a Collateral Manager pursuant to Section 14.07 or 14.08 of the Credit
and Security Agreement, the Seller shall, at the request of the Buyer and the
Collateral Agent, assemble copies of all of the Loan Files in its possession
which evidence the Transferred Assets originated by the Seller, or which are
otherwise necessary or desirable to collect such Transferred Assets, and make
the same available to the Buyer or the Collateral Agent at a place selected by
the Collateral Agent.

 

Section7.4            Notice to Administrative Agent and Collateral Agent.

 

The Seller agrees that, concurrently with its delivery to the Buyer, copies of
all notices, reports, documents and other information required to be delivered
by the Seller to the Buyer hereunder shall be delivered by the Seller to the
Administrative Agent and the Collateral Agent.

 

Article VIII

 

TERM AND TERMINATION

 

Section8.1            Purchase Termination Events.

 

(a)                If any of the following events (each a “Purchase Termination
Event”) shall have occurred and be continuing:

 

(i)                 the Seller shall fail to pay any amount required to be paid
by the Seller hereunder and such failure shall continue unremedied for a period
of two (2) Business Days from the earlier of (A) the date any Responsible
Officer of the Seller obtains knowledge of such failure and (B) the date the
Seller receives notice of such failure from the Buyer, the Collateral Manager,
the Collateral Agent or the Administrative Agent; or

 

(ii)               the Seller shall fail to observe or perform the covenants set
forth in Sections 5.1(a), 5.1(b), 5.1(f), 5.1(h), 5.1(j), 5.1(p) or 5.2; or

 

(iii)             the Seller shall fail to observe or perform in any material
respect any covenant or agreement applicable to it contained herein (other than
as specified in clause (i) of this Section 8.1(a)); provided that no such
failure shall constitute a Purchase Termination Event under this clause (ii)
unless such failure shall continue unremedied for a period of thirty (30) days
(if such failure can be remedied) after the earlier to occur of (i) the date on
which written notice of such failure requiring the same to be remedied shall
have been given to the Seller by the Buyer or the Administrative Agent and (ii)
the date on which any Responsible Officer of the Seller acquires knowledge
thereof; or

 



24

 

 

 

(iv)             there shall have occurred an Insolvency Event relating to the
Seller; or

 

(v)             there shall have occurred (A) an Event of Default under the
Credit and Security Agreement or (B) the termination of the Reinvestment Period;

 

then, (A) in the case of any Purchase Termination Event described in clause (iv)
above, the obligation of the Buyer to purchase Transferred Assets from the
Seller shall thereupon terminate without notice of any kind, which is hereby
waived by the Seller unless both the Buyer and the Seller (with the written
consent of the Administrative Agent) agree in writing that such event shall not
trigger an Early Termination (as defined below) hereunder and (B) in the case of
any other Purchase Termination Event, so long as such Purchase Termination Event
shall be continuing, the Buyer or the Administrative Agent may terminate the
Buyer’s obligation to purchase Transferred Assets from the Seller by written
notice to the Seller (any termination pursuant to the foregoing clauses (A), or
(B) is herein called an “Early Termination”); provided that in the event a
Purchase Termination Event has occurred due to any involuntary petition or
proceeding with respect to Seller as described in the definition of Insolvency
Event, the Buyer shall not purchase Transferred Assets from the Seller unless
such involuntary petition or proceeding is dismissed, bonded or discharged
within sixty (60) days of the filing of such petition or the commencement of
such proceeding.

 

Section8.2            Remedies.

 

(a)                If a Purchase Termination Event has occurred and is
continuing, the Buyer (and its assignees) and the Collateral Agent shall have,
in addition to all other rights and remedies under this Agreement, the other
Facility Documents or otherwise, all of the rights and remedies provided under
the UCC of each applicable jurisdiction and other Applicable Laws, which rights
shall be cumulative.

 

Section8.3            Survival of Certain Provisions.

 

Notwithstanding any provision contained herein to the contrary, the Seller’s
representations, covenants and obligations set forth in Articles IV, V, VI and
VII create and constitute the continuing obligation of the parties hereto in
accordance with its terms, and shall remain in full force and effect until the
Final Maturity Date; provided that the rights and remedies with respect to any
breach of any representation and warranty made or deemed made by the Seller
pursuant to Article IV and the provisions of Article VI, the indemnification and
payment provisions of Article IX and the provisions of Sections 10.3, 10.7, 10.8
and 10.17 shall be continuing and shall survive any termination of this
Agreement.

  

Article IX


 

 

INDEMNIFICATION

 

Section9.1            Indemnification by the Seller.

 

(a)                Without limiting any other rights that the Buyer, any
assignee of the Buyer or any of such Persons’ respective shareholders, officers,
employees, agents, or Affiliates (each an “Indemnified Party”) may have
hereunder or under Applicable Law, the Seller hereby agrees to indemnify each
Indemnified Party from and against any and all damages, losses, claims,
liabilities and related costs and expenses, including reasonable attorneys’ fees
and disbursements (all of the foregoing being collectively referred to as
“Indemnified Amounts”), awarded against or incurred by such Indemnified Party or
any of them as a result of any of the Indemnified Matters (as defined below),
excluding, however, (a) Indemnified Amounts to the extent resulting from the
gross negligence, bad faith or willful misconduct on the part of the applicable
Indemnified Party, and (b) Indemnified Amounts that have the effect of recourse
for non–payment of the Transferred Assets due to credit problems of the Obligors
(including bankruptcy or insolvency). If the Seller has made any indemnity
payment pursuant to this Section 9.1 and such payment fully indemnified the
recipient thereof and the recipient thereafter collects any payments from others
in respect of such Indemnified Amounts, then the recipient shall repay to the
Seller an amount equal to the amount it has collected from others in respect of
such indemnified amounts. As used herein, “Indemnified Matters” means:

 



25

 

 

 

(i)                 any representation or warranty made or deemed made by the
Seller, or any of its officers under or in connection with this Agreement, which
shall have been false, incorrect or misleading in any material respect when made
or deemed made or delivered;

 

(ii)               the failure by the Seller to comply with any term, provision
or covenant contained in this Agreement or any agreement executed in connection
with this Agreement, or with any Applicable Law, with respect to any Transferred
Assets or the nonconformity of any Transferred Assets with any such Applicable
Law, or any breach by the Seller of its contractual obligations with respect to
any Transferred Assets;

 

(iii)             the failure to vest and maintain vested in the Buyer, an
ownership interest in the Transferred Assets, together with all Collections,
free and clear of any Lien (other than Permitted Liens or other Liens to which
the Administrative Agent has consented in its sole discretion) whether existing
at the time of any Purchase or at any time thereafter;

 

(iv)             the failure to file, or any delay in filing, financing
statements, continuation statements or other similar instruments or documents
under the UCC of any applicable jurisdiction or other Applicable Laws with
respect to any Transferred Assets, whether at the time of any Purchase or at any
subsequent time which are required by this Agreement or the other Facility
Documents;

 

(v)               at the time of conveyance of a Transferred Asset, the
existence of any dispute, claim, offset or defense (other than the discharge in
bankruptcy of an Obligor) of an Obligor to the payment with respect to any
Transferred Assets (including a defense based on the Transferred Assets not
being a legal, valid and binding obligation of such Obligor enforceable against
it in accordance with its terms);

 

(vi)             any inability to obtain any judgment in, or utilize the court
or other adjudication system of, any state in which an Obligor may be located as
a result of the failure of the Seller to qualify to do business or file any
notice or business activity report or any similar report;

  



26

 

 

(vii)           any action taken by the Seller in the enforcement or collection
of any Transferred Assets;

 

(viii)         any claim, suit or action of any kind arising out of or in
connection with Environmental Laws that arose prior to the date any Transferred
Asset was sold or otherwise transferred to Buyer, including any vicarious
liability resulting from any act or omission of the Seller;

 

(ix)             the failure by Seller to pay when due any Taxes for which the
Seller is liable, including sales, excise or personal property taxes payable in
connection with the Transferred Assets;

 

(x)               any repayment by the Indemnified Party of any amount
previously distributed hereunder or under any Facility Document to the Seller,
in each case which amount the Indemnified Party believes in good faith is
required to be repaid;

 

(xi)             the comingling of Collections on the Transferred Assets at any
time with other funds of the Seller;

 

(xii)           any investigation, litigation or proceeding related to this
Agreement arising from any act or omission of the Seller or the Seller’s use of
proceeds of Purchases or the security interest in the Transferred Assets;

 

(xiii)         the failure of the Seller or any of its agents or representatives
to remit to the Buyer Collections on the Transferred Assets remitted to the
Seller or any such agent or representative as provided in this Agreement; or

 

(xiv)         any attempt by the Seller, any creditor of Seller or any trustee
or debtor-in-possession for the Seller to void the purchases made hereunder
under statutory provisions or common law or equitable action.

 

(b)               Any amounts subject to the indemnification provisions of this
Section 9.1 shall be paid by the Seller to the Indemnified Party within five (5)
Business Days following such Person’s demand therefor.

 

(c)                If for any reason the indemnification provided above in this
Section 9.1 is unavailable to the Indemnified Party or is insufficient to hold
an Indemnified Party harmless, then the Seller shall contribute to the amount
paid or payable by such Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect not only the
relative benefits received by such Indemnified Party on the one hand and the
Seller, on the other hand, but also the relative fault of such Indemnified Party
as well as any other relevant equitable considerations; provided that the Seller
shall have no contribution obligation under this Section 9.1(c) if the payment
of any such amounts would have the effect of recourse for nonpayment of the
Collateral Loans included in the Transferred Assets due to credit problems of
the related Obligors.

 



27

 

 

(d)               The obligations of the Seller under this Section 9.1 shall
survive the termination of this Agreement.

 

(e)                Indemnification under Section 9.1 shall be in an amount
necessary to make the Indemnified Party whole after taking into account any tax
consequences to the Indemnified Party of the receipt of the indemnity provided
hereunder, including the effect of such tax or refund on the amount of tax
measured by net income or profits that is or was payable by the Indemnified
Party.

 

Section9.2            Assignment of Indemnities.

 

The Seller acknowledges that, pursuant to the Credit and Security Agreement, the
Buyer shall assign its rights of indemnity granted hereunder to the Collateral
Agent, for the benefit of the Secured Parties. Upon such assignment, (i) the
Collateral Agent, on behalf of the Secured Parties, shall have all rights of the
Buyer hereunder and may in turn assign such rights as permitted under the Credit
and Security Agreement, and (ii) the obligations of the Seller under this
Article IX shall inure to the Collateral Agent. The Seller agrees that, upon
such assignment, the Lenders, the other Secured Parties, and the Collateral
Agent or the assignee of any such Person, as applicable, may enforce directly,
without joinder of the Buyer, the indemnities set forth in this Article IX.

 

Article X

 


MISCELLANEOUS

 

Section10.1        Amendments and Waivers.

 

Except as provided in this Section 10.1, no amendment, waiver or other
modification of any provision of this Agreement shall be effective unless signed
by the Buyer and Seller and consented to in writing by the Administrative Agent,
other than an amendment to this Agreement to incorporate by reference a Loan
List on the related Purchase Date. The Buyer shall provide not less than ten
(10) Business Days’ prior written notice of any such amendment to the
Administrative Agent.

 

Section10.2        Notices, Etc.

 

All notices and other communications provided for hereunder shall, unless
otherwise stated herein, be in writing (including communication by facsimile
copy or electronic mail) and mailed, e-mailed, transmitted or delivered, as to
each party hereto, at its address set forth under its name on the signature
pages hereof or at such other address as shall be designated by such party in a
written notice to the other parties hereto. All such notices and communications
shall be effective, upon receipt, or in the case of (a) notice by mail, five (5)
days after being deposited in the United States mail, first class postage
prepaid, (b) notice by e-mail, when verbal communication of receipt is obtained,
or (c) notice by facsimile copy, when verbal communication of receipt is
obtained.

 

Section10.3        [Reserved].

 



28

 

 

 

Section10.4        Binding Effect; Benefit of Agreement.

 

This Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns. The Collateral
Agent, the Administrative Agent, the Lenders and the other Secured Parties shall
be third-party beneficiaries of this Agreement.

 

Section10.5        GOVERNING LAW; CONSENT TO JURISDICTION; WAIVER OF OBJECTION
TO VENUE.

 

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK. EACH OF THE PARTIES HERETO HEREBY AGREES TO THE
NON–EXCLUSIVE JURISDICTION OF ANY FEDERAL COURT LOCATED WITHIN THE STATE OF NEW
YORK. EACH OF THE PARTIES HERETO HEREBY WAIVES ANY OBJECTION BASED ON FORUM NON
CONVENIENS, AND ANY OBJECTION TO VENUE OF ANY ACTION INSTITUTED HEREUNDER IN ANY
OF THE AFOREMENTIONED COURTS AND CONSENTS TO THE GRANTING OF SUCH LEGAL OR
EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH COURT.

 

Section10.6        WAIVER OF JURY TRIAL.

 

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH OF THE PARTIES HERETO HEREBY
WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER
SOUNDING IN CONTRACT, TORT, OR OTHERWISE BETWEEN THE PARTIES HERETO ARISING OUT
OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP BETWEEN ANY OF
THEM IN CONNECTION WITH THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.
INSTEAD, ANY SUCH DISPUTE RESOLVED IN COURT WILL BE RESOLVED IN A BENCH TRIAL
WITHOUT A JURY.

 

Section10.7        Costs, Expenses and Taxes.

 

(a)                In addition to the rights of indemnification granted under
Article IX hereof, the Seller agrees to pay on demand all reasonable costs and
expenses of the Buyer or its assignees incurred in connection with the
preparation, execution, delivery, administration (including periodic auditing),
renewal, amendment or modification of, or any waiver or consent issued in
connection with, this Agreement and the other documents to be delivered
hereunder or in connection herewith, including the reasonable fees and
out–of–pocket expenses of counsel with respect thereto and with respect to
advising the Buyer or its assignees as to its rights and remedies under this
Agreement and the other documents to be delivered hereunder or in connection
herewith, and all reasonable costs and expenses, if any (including reasonable
counsel fees and expenses), incurred by the Buyer or its assignees in connection
with the enforcement of this Agreement and the other documents to be delivered
hereunder or in connection herewith.

 



29

 

 

(b)               The Seller shall pay on demand any and all stamp, sales,
excise and other taxes and fees payable or determined to be payable to any
Governmental Authority in connection with the execution, delivery, filing and
recording of this Agreement and the other documents to be delivered hereunder.

 

(c)                The Seller shall pay on demand all other reasonable costs,
expenses and Taxes (excluding income taxes) incurred by the Buyer or its
assignees under or in connection with this Agreement.

 

Section10.8        No Proceedings.

 

The Seller hereby agrees that it will not institute against, or join any other
Person in instituting against, the Buyer any Insolvency Proceeding so long as
there shall not have elapsed one year and one day since the Final Maturity Date.

 

Section10.9        Recourse Against Certain Parties.

 

(a)                No recourse under or with respect to any obligation, covenant
or agreement (including, without limitation, the payment of any fees or any
other obligations) of the Seller as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any partner, stockholder, incorporator,
authorized representative, officer, employee or director of the Seller by the
enforcement of any assessment or by any legal or equitable proceeding, by virtue
of any statute or otherwise it being expressly agreed and understood that the
agreements of the Seller contained in this Agreement and all of the other
agreements, instruments and documents entered into by it pursuant hereto or in
connection herewith are, in each case, solely the corporate obligations of the
Seller, and that no personal liability whatsoever shall attach to or be incurred
by any partner, stockholder, incorporator, authorized representative, officer,
employee or director of the Seller, or any of them, under or by reason of any of
the obligations, covenants or agreements of the Seller contained in this
Agreement or in any other such instruments, documents or agreements, or which
are implied therefrom, and that any and all personal liability of each partner,
stockholder, incorporator, authorized representative, officer, employee or
director of the Seller, or any of them, for breaches by the Seller of any such
obligations, covenants or agreements, which liability may arise either at common
law or at equity, by statute or constitution, or otherwise, is hereby expressly
waived as a condition of and in consideration for the execution of this
Agreement. The provisions of this Section 10.9(a) shall survive the termination
of this Agreement.

 

(b)               No recourse under or with respect to any obligation, covenant
or agreement (including, without limitation, the payment of any fees or any
other obligations) of the Buyer as contained in this Agreement or any other
agreement, instrument or document entered into by it pursuant hereto or in
connection herewith shall be had against any member, manager, authorized
representative, officer, employee or director of the Buyer by the enforcement of
any assessment or by any legal or equitable proceeding, by virtue of any statute
or otherwise it being expressly agreed and understood that the agreements of the
Buyer contained in this Agreement and all of the other agreements, instruments
and documents entered into by it pursuant hereto or in connection herewith are,
in each case, solely the limited liability company obligations of the Buyer, and
that no personal liability whatsoever shall attach to or be incurred by any
authorized representative, member, manager, officer, employee or director of the
Buyer or any of them, under or by reason of any of the obligations, covenants or
agreements of the Buyer contained in this Agreement or in any other such
instruments, documents or agreements, or which are implied therefrom, and that
any and all personal liability of each authorized representative, member,
manager, officer, employee or director of the Buyer, or any of them, for
breaches by the Buyer of any such obligations, covenants or agreements, which
liability may arise either at common law or at equity, by statute or
constitution, or otherwise, is hereby expressly waived as a condition of and in
consideration for the execution of this Agreement. The provisions of this
Section 10.9(b) shall survive the termination of this Agreement.

 



30

 

 

Section10.10    Protection of Right, Title and Interest in the Transferred
Assets; Further Action Evidencing Purchases.

 

(a)                The Seller shall cause this Agreement, all amendments hereto
and/or all financing statements and continuation statements and any other
necessary documents covering the Buyer’s right, title and interest to the
Transferred Assets to be promptly recorded, registered and filed, and at all
times to be kept recorded, registered and filed, all in such manner and in such
places as may be required by law fully to preserve and protect the right, title
and interest of the Buyer hereunder to all property comprising the Transferred
Assets. The Seller shall deliver to the Buyer the file–stamped copies of, or
filing receipts for, any document recorded, registered or filed as provided
above, as soon as available following such recording, registration or filing.
The Seller shall cooperate fully with the Buyer in connection with the
obligations set forth above and will execute any and all documents reasonably
required to fulfill the intent of this Section 10.10(a).

 

(b)               The Seller agrees that from time to time, at its expense, it
will promptly execute and deliver all instruments and documents, and take all
actions, that the Buyer, the Collateral Agent, on behalf of the Secured Parties,
may reasonably request in order to perfect, protect or more fully evidence the
Purchases hereunder and the security and/or interest granted in the Transferred
Assets, or to enable the Buyer or the Collateral Agent, as applicable, to
exercise and enforce their rights and remedies hereunder or under any Facility
Document. At any time the Buyer or the Collateral Agent may direct the Seller or
any Collateral Manager to notify each administrative agent under each
Transferred Asset or the applicable Obligors thereof if no administrative agent
exists, at the Seller’s expense, of the interest of the Buyer and the interest
of the Collateral Agent for the benefit of the Secured Parties in the
Transferred Assets under this Agreement and may direct that payments of all
amounts due or that become due under any or all of the Transferred Assets be
made directly to the Buyer or the Collateral Agent, on behalf of the Secured
Parties.

 

(c)                If the Seller fails to perform any of its obligations
hereunder, the Buyer or the Collateral Agent may (but shall not be required to)
perform, or cause performance of, such obligation; and the Buyer’s or the
Collateral Agent’s costs and expenses incurred in connection therewith shall be
payable by the Seller as provided in Article IX. The Seller irrevocably
authorizes the Buyer or the Collateral Agent at any time and from time to time
at the Buyer’s or the Collateral Agent’s sole discretion and appoints the
Collateral Agent as its attorney–in–fact to act on behalf of the Seller (i) to
execute on behalf of the Seller and to file financing statements on behalf of
the Seller, as debtor, necessary or desirable in the Collateral Agent’s sole
discretion to perfect and to maintain the perfection and priority of the
interest of the Buyer (and its assignees) in the Transferred Assets and (ii) to
file a carbon, photographic or other reproduction of this Agreement or any
financing statement with respect to the Transferred Assets as a financing
statement in such offices as the Collateral Agent in its sole discretion deems
necessary or desirable to perfect and to maintain the perfection and priority of
the interests of the Buyer (and its assignees) in the Transferred Assets. This
appointment is coupled with an interest and is irrevocable.

 



31

 

 

Section10.11    Execution in Counterparts; Severability; Integration.

 

This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts (including by facsimile), each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute one and the same agreement. In case any provision in
or obligation under this Agreement shall be invalid, illegal or unenforceable in
any jurisdiction, the validity, legality and enforceability of the remaining
provisions or obligations, or of such provision or obligation in any other
jurisdiction, shall not in any way be affected or impaired thereby. This
Agreement and any agreements or letters (including fee letters) executed in
connection herewith contains the final and complete integration of all prior
expressions by the parties hereto with respect to the subject matter hereof and
shall constitute the entire agreement among the parties hereto with respect to
the subject matter hereof, superseding all prior oral or written understandings.

 

Section10.12    Waiver of Setoff.

 

(a)                The Seller’s obligations under this Agreement shall not be
affected by any right of setoff, counterclaim, recoupment, defense or other
right the Seller might have against the Buyer, the Collateral Agent, the
Lenders, the other Secured Parties or any assignee of such Persons, all of which
rights are hereby waived by the Seller.

 

(b)               The Buyer shall have the right to set–off against the Seller
any amounts to which the Seller may be entitled hereunder and to apply such
amounts to any claims the Buyer may have against the Seller from time to time
under this Agreement. Upon any such set–off, the Buyer shall give notice of the
amount thereof and the reasons therefor to the Seller.

 

Section10.13    Heading and Exhibits.

 

The headings herein are for purposes of references only and shall not otherwise
affect the meaning or interpretation of any provision hereof. The schedules and
exhibits attached hereto and referred to herein shall constitute a part of this
Agreement and are incorporated into this Agreement for all purposes.

 

Section10.14    Rights of Inspection.

 

Prior to the Closing Date and periodically thereafter at the discretion of the
Buyer, the Seller will permit the Buyer to review the Collateral Manager’s
collection and administration of the Transferred Assets in order to assess
compliance by the Collateral Manager with the Credit and Collection Policy, as
well as with this Agreement and may conduct an audit of the Transferred Assets
and Required Loan Documents in conjunction with such a review. Such review shall
be reasonable in scope and shall be completed in a reasonable period of time.
Prior to the occurrence of a Purchase Termination Event, the Seller shall be
required to bear the expense of no more than two such reviews within any
12-month period and any additional reviews shall be at the expense of the Buyer.
On and after the occurrence of a Purchase Termination Event or an Unmatured
Purchase Termination Event, the Seller shall be required to bear the expense of
all such reviews. Without limiting the foregoing provisions of this Section
10.14, from time to time on request of the Buyer, the Seller shall permit
certified public accountants or other auditors acceptable to the Buyer to
conduct, at the Seller’s expense, a review of the Required Loan Documents and
all other documentation regarding the Transferred Assets.

 



32

 

 

Section10.15    Assignment.

 

Notwithstanding anything to the contrary contained herein, this Agreement may
not be assigned by the Buyer or the Seller except as permitted by this Section
10.15 or by the Credit and Security Agreement. Simultaneously with the execution
and delivery of this Agreement, the Buyer shall assign all of its right, title
and interest herein to the Collateral Agent for the benefit of the Secured
Parties, to which assignment the Seller hereby expressly consents. Upon
assignment, the Seller agrees to perform its obligations hereunder for the
benefit of the Collateral Agent for the benefit of the Secured Parties and the
Collateral Agent, in such capacity, shall be a third party beneficiary hereof.
The Collateral Agent on behalf of the Secured Parties under the Credit and
Security Agreement upon such assignment may enforce the provisions of this
Agreement, exercise the rights of the Buyer and enforce the obligations of the
Seller hereunder without joinder of the Buyer.

 

Section10.16    No Waiver; Cumulative Remedies.

 

No failure to exercise and no delay in exercising, on the part of the Buyer or
the Seller, any right, remedy, power or privilege hereunder, shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided are cumulative and not
exhaustive of any rights, remedies, powers and privileges provided by law. Any
waiver of this Agreement shall be effective only in the specific instance and
for the specific purpose for which given.

 

Section10.17    Subordination.

 

The Seller shall have the right to receive, and the Buyer shall make, any and
all payments relating to any indebtedness, obligation or claim the Seller may
from time to time hold or otherwise have against the Buyer or any assets or
properties of the Buyer, whether arising hereunder or otherwise existing;
provided that, after giving effect to any such payment, so long as no Purchase
Termination Event or Unmatured Purchase Termination Event has occurred and is
continuing. The Seller hereby agrees that at any time during which the condition
set forth in the proviso of the immediately preceding sentence shall not be
satisfied, the Seller shall be subordinate in right of payment to the prior
payment of any indebtedness or obligation of the Buyer owing to the Lenders, the
Administrative Agent or any other Secured Party under the Credit and Security
Agreement.

 

[Signatures appear on following page.]

 

33

 

 



IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

 

 

BUYER:

 

TICC FUNDING, LLC

 

 

By: _____________________________

Jonathan H. Cohen

Manager



 

 

 

 

SELLER:

 

TICC CAPITAL CORP.

 

 

 

 

 

By: _____________________________

Saul Rosenthal

President

 

 

 

[Signature Page to Sale, Contribution and Master Participation Agreement]

